El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El Sr. Ismael Lugo Ortiz y el Municipio de Guayama (Municipio), representado por su alcalde Héctor L. Colón Mendoza, suscribieron un contrato de servicios profesiona-les mediante el cual Lugo Ortiz se obligó a prestar servi-cios de consultoría con relación a la preparación de pro-puestas dirigidas a obtener recursos externos en beneficio del mencionado municipio. Por su parte, el Municipio se obligó a pagarle a Lugo Ortiz el diez por ciento del total de los fondos recaudados a través de las referidas propuestas.
El 15 de marzo de 1996, Lugo Ortiz preparó una pro-puesta dirigida al Departamento de Justicia federal, en conformidad con el C.O.P.S. Universal Hiring Program(1) Esta propuesta la firmó el Sr. Héctor L. Colón Mendoza, Alcalde del Municipio, el Sr. Rubén Cruz Berrios, comisio-nado de la Policía Municipal, y Lugo Ortiz como consultor a cargo de la preparación de la propuesta.
*211A pocos meses de recibida la mencionada propuesta, el Departamento de Justicia federal le notificó al Municipio que en los documentos enviados faltaba una certificación titulada Certification Regarding Lobbying, Debarment, Suspension, and Other Responsability Matters. Esta certi-ficación consistía en una forma preimpresa uniforme en la que se debía incluir el nombre y firma del Alcalde.(2) Ale-gadamente, el Municipio realizó varias gestiones con el ob-jetivo de localizar e informar a Lugo Ortiz sobre el docu-mento requerido. Al resultar esas gestiones infructuosas, se recurrió al Sr. Alcides López Miranda —contable con el cual el Municipio mantenía una relación contractual— persona que se encargó de obtener y enviar la certificación requerida al Departamento de Justicia federal.(3)
El 29 de enero de 1998, el Departamento de Justicia federal aprobó la propuesta sometida, asignándole al Mu-nicipio la suma de $969,731. Lugo Ortiz se enteró de esa aprobación a través de un comunicado de prensa que emi-tió la oficina del entonces Comisionado Residente Carlos Romero Barceló, por lo que le facturó al Municipio el diez por ciento de los fondos obtenidos, según lo acordado en el contrato antes mencionado. Más adelante, Lugo Ortiz se enteró que el contrato de servicios profesionales suscrito con el Municipio nunca se registró ni se remitió a la Ofi-cina del Contralor de Puerto Rico, por lo que solicitó una reunión con el Director de Finanzas del Municipio, quien le confirmó la información.
Luego de múltiples requerimientos de pago, el 21 de abril de 1998 Lugo Ortiz presentó ante el Tribunal de Pri-mera Instancia, Sala Superior de Guayama, una demanda sobre incumplimiento de contrato, cobro de dinero y daños y peijuicios en contra del Municipio. Reclamó la suma de *212noventa y seis mil novecientos setenta y tres dólares, equi-valente al diez por ciento del total recaudado, diez mil dó-lares en concepto de daños económicos y angustias menta-les, y una suma no menor de cinco mil dólares para cubrir las costas y los honorarios de abogado. En su contestación a la demanda, el Municipio alegó la nulidad de la relación jurídica entre las partes y el incumplimiento de la obliga-ción contraída. Más adelante, presentó una moción de sen-tencia sumaria que el foro de instancia denegó.
El juicio en sus méritos se celebró el 28 de agosto de 2001. Al culminar la presentación de la prueba de la parte demandante, el Municipio formuló una moción de insufi-ciencia de la prueba {non-suit) bajo el fundamento de que el contrato aquí en controversia no se registró según lo exige la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991, en su Art. 8.016 (21 L.P.R.A. sec. 4366).
El foro de instancia, luego de que los demandados pre-sentaran su prueba, dictó una sentencia en la cual declaró con lugar la demanda presentada por Lugo Ortiz. Al así resolver, sostuvo que “[e]l mero hecho de no haberse regis-trado el contrato, por sí solo, no lo convierte en nulo” y que “[e]n tales casos la obligación del tribunal es mirar con cautela todos los hechos relevantes al otorgamiento, ejecu-ción y cumplimiento con las obligaciones contenidas en el mismo”.
Entendió ese foro que el contrato aquí en cuestión cum-plió sustancialmente con todos los requisitos de ley; que no está involucrado un pago o reclamación fraudulenta ni existen indicios de que se trate de un caso de favoritismo, corrupción, despilfarro o riesgos de incumplimiento. Asi-mismo, concluyó que Lugo Ortiz “cumplió con todas sus obligaciones bajo el Contrato de Servicios Profesionales ex-cepto por la radicación de la Certificación antes mencio-nada, lo cual hubiese hecho sin mayor dificultad de haber *213sido notificado de tal problema por el Municipio de Guayama”.
Amparado en tales argumentos, y citando las doctrinas de actos propios y enriquecimiento injusto, el referido foro concluyó que en el caso de autos no se vulneró ningún prin-cipio importante de orden público, por lo que el Municipio debía cumplir con su parte del acuerdo. Inconforme con la determinación del foro primario, el Municipio acudió ante el foro apelativo intermedio mediante un recurso de apelación. En síntesis, alegó que el contrato de servicios suscrito entre las partes era ineficaz porque no se registró de acuerdo con la citada ley.(4)
Mediante sentencia a esos efectos, el Tribunal de Apela-ciones confirmó el dictamen recurrido. .Al así resolver, ex-presó que el hecho de que el contrato aquí en controversia no haya sido registrado ni enviado a la Oficina del Contra-lor no acarrea, necesariamente, su nulidad. Entendió que el presente caso no versa sobre un uso ilegal o inapropiado de fondos públicos, pues, tratándose de una asignación de fondos federales, no se requiere “el desembolso de fondos municipales propiamente”. Finalmente señaló que en este tipo de caso “se le debe requerir a ambas partes contratan-tes por igual que se registre el contrato” o, en la alterna-tiva, que la parte que contrata con el municipio se cerciore de que el contrato se haya registrado.
Aún inconforme, el Municipio recurrió —vía certiorari— ante este Tribunal, alegando que incidió el Tribunal de Apelaciones al
... concluir, igual que el Tribunal de Instancia, que el deman-dante-apelado, cumplió con su obligación contractual de pro-veer asistencia técnica adecuada para la aprobación de la pro-puesta C.O.P.S. Universal Hiring Program, siendo ello un elemento esencial de su obligación contractual.
*214... resolver, (igual que el Tribunal de Instancia), que el con-trato entre el Municipio de Guayama y el demandante-ape-lado, era eficaz, a pesar de no cumplirse con las disposiciones pertinentes de la Ley de Municipios Autónomos, Ley Núm. 81 de 30 de agosto de 1991, según enmendada. Petición de certio-rari, pág. 10.
Examinada la Petición de certiorari, así como sus ane-jos, le concedimos a la parte demandante recurrida un tér-mino para mostrar causa por la cual este Tribunal no debía expedir el auto solicitado y dictar Sentencia para revocar la que emitió en el presente caso el Tribunal de Apelaciones. Contando con la comparecencia de ambas partes, y estando en posición de resolver el recurso presen-tado, procedemos a así hacerlo.
í-H
En reiteradas ocasiones este Tribunal ha expresado que “[l]a buena administración de un gobierno es una virtud de democracia, y parte de una buena administración implica llevar a cabo sus funciones como comprador con eficiencia, honestidad y corrección para proteger los intereses y dineros del pueblo al cual dicho gobierno representa”. Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864, 871 (1990). Véanse: Ríos v. Municipio Isabela, 159 D.P.R. 839 (2003); Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 829 (1999); Hatton v. Mun. de Ponce, 134 D.P.R. 1001, 1005 (1994). Sobre este particular, en Cancel v. Municipio de San Juan, 101 D.P.R. 296, 300 (1973), señalamos que
as distintas disposiciones estatutarias [que] regul[an] la realización de obras y contratación de servicios para el Estado y sus agencias e instrumentalidades tienen por meta la protección de los intereses y dineros del pueblo contra el dispendio, la prevaricación, el favoritismo y los riesgos del incumplimiento.
Lo antes expuesto sirve de pauta para entender *215las razones por las cuales este Tribunal reiteradamente se ha expresado a favor de una normativa restrictiva en cuanto a los contratos suscritos entre entes privados y en-tidades municipales. De este modo,
... hemos resaltado la rigurosidad de los preceptos legales que rigen las relaciones comerciales entre entes privados y los mu-nicipios, que aspiran a promover una sana y recta administra-ción pública, asunto que está revestido del más alto interés público. Fernández Gutiérrez v. Mun. San Juan, ante, pág. 829.
De particular pertinencia y relevancia al asunto hoy ante nuestra consideración es el citado Art. 8.016 de la Ley de Municipios Autónomos, el cual establece que los municipios deberán
... manten[er] un registro de todos los contratos que otor-guen, incluyendo las enmiendas a los mismos [,] y enviarán copia de éstos y de las escrituras de adquisición y disposición de bienes a la Oficina del Contralor de Puerto Rico, conforme a l[a] se[c]. 97 et seq. del Título 2 y su Reglamento. 21 L.P.R.A. sec. 4366 (ed. 2000).
Del mismo modo, y con sujeción a ciertas excepciones,(5) la Ley Núm. 18 de 30 de octubre de 1975, según enmendada, le impone a los municipios, departamentos, agencias, instrumentalidades, oficinas y todo otro orga-*216nismo del Estado Libre Asociado de Puerto Rico, sin excep-ción alguna, la obligación de
... mantener un registro de todos los contratos que otorguen, incluyendo enmiendas a los mismos, y deberán remitir copia de éstos a la Oficina del Contralor dentro de los quince (15) días siguientes a la fecha del otorgamiento del contrato o la enmienda. 2 L.P.R.A. sec. 97.
En ocasión de interpretar la antes mencionada disposi-ción estatutaria, en Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 53-54 (1988), este Tribunal estableció cier-tos requisitos formales que deben ser observados rigurosa-mente siempre que se otorguen contratos municipales. Es-tos son: (i) que el acuerdo se haya hecho constar por escrito; (ii) que se mantenga un registro fiel con miras a establecer la existencia del contrato; (iii) que se remita una copia a la Oficina del Contralor, y (iv) que se acredite la certeza de tiempo, esto es, que fue realizado y otorgado quince días antes.
Por otra parte, en Fernández Gutiérrez v. Mun. de San Juan, ante, pág. 833, tras reiterar los requisitos antes mencionados, expresamos que éstos debían ser rigurosa-mente observados y que su ausencia privaba de eficacia y validez el acuerdo municipal en cuestión. Asimismo, seña-lamos que
[e]stos preceptos, de sana política administrativa pública, reflejan la intención legislativa de crear un mecanismo de co-tejo y publicidad de los contratos otorgados por los municipios, que tiene carácter constitutivo con respecto a la eficacia de éstos. (Énfasis suplido.) Fernández Gutiérrez v. Mun. San Juan, ante, pág. 830.
Sobre este mismo tema, en Ríos v. Municipio de Isabela, ante, este Tribunal aplicó la normativa antes discutida al concluir que la Asamblea Municipal de Isabela carecía de autoridad para darle eficacia a un contrato municipal que adolecía de nulidad por no haber sido formulado mediante *217un contrato escrito, no estar registrado en los libros del Municipio ni su copia enviada a la Oficina del Contralor.
A tono con lo anterior, en Las Marías v. Municipio San Juan, 159 D.P.R. 868, 874 (2003), este Tribunal fue enfá-tico al sostener que “ningún Municipio podrá satisfacer deuda alguna que emane de un acuerdo que no se haya registrado y remitido a la Oficina del Contralor”. Al así resolver, este Tribunal expresó que la inexigibilidad de los contratos municipales no remitidos al Contralor responde al hecho de que éstos no se consideran legalmente perfeccionados. En ese sentido fuimos claros al expresar que será nulo todo pacto realizado entre una parte privada y un municipio en que no se siga el trámite dispuesto por ley. Las Marías v. Municipio San Juan, ante. Véase, además, Hatton v. Mun. de Ponce, ante, pág. 1007.
En este mismo caso delineamos los criterios que debían ser observados en toda contratación municipal. A esos efec-tos, señalamos:
Primeramente, los municipios no deben exigir la ejecución de servicios sin haber certificado a la parte privada que el acuerdo se redujo a un contrato escrito, que se registró y que se remitió copia de éste a la Oficina del Contralor según lo dispone la ley. La referida certificación detallaría minuciosa-mente el trámite efectuado, especialmente lo pertinente a la remisión del contrato a la Oficina del Contralor, y especifica-ría, como mínimo, la fecha, la hora y el número de registro del documento en esa oficina. Este proceder debe observarse in-cluso en casos de emergencia. (Escolios omitidos.) Las Marías v. Municipio San Juan, ante, págs. 879-880.
Asimismo, enfatizamos en el hecho de que “las partes privadas deben ejercer un rol más activo al contra-tar con los municipios [, t]oda vez que las entidades no gubernamentales que contratan con los municipios no están exentas del cumplimiento de la ley”. Las Marías v. Municipio San Juan, ante, pág. 880. Destacamos que sería prudente que éstas exijan de los municipios la referida certificación antes de realizar alguna prestación. De este modo, *218aquella parte privada que se cruce de brazos y preste ser-vicios sin exigir prueba fehaciente de que el Gobierno cum-plió con su deber, se arriesga a asumir la responsabilidad por sus pérdidas.
La norma jurisprudencial antes reseñada fue radicalmente afectada con la aprobación de la Ley Núm. 127 de 31 de mayo de 2004.(6) Según surge de la Exposición de Motivos de la referida disposición legal, el propósito perseguido por la Asamblea Legislativa al aprobar esta ley fue establecer que el incumplimiento con lo establecido en la citada Ley Núm. 18 “no será causa para que un tribunal competente declare la nulidad del contrato o negocio jurídico en cuestión, pero sí será suficiente para que no se tenga que realizar el desembolso por el pago o la prestación contenida en dicho contrato hasta que se cumpla con los requisitos de este Artículo 1”.
De este modo, y en lo aquí pertinente, se enmendó el Art. 1 de la Ley Núm. 18, supra, a los fines de añadir dos nuevos incisos, los cuales fueron denominados (d) y (e).(7) En los referidos incisos se dispuso lo siguiente:
(d) El incumplimiento con lo dispuesto en el Artículo 1 de esta Ley o con la disposición equivalente relacionada a regis-tros de contratos incluidos en el Artículo 8.016 de la Ley Núm. 81 de 30 de agosto de 1991, según enmendada!,] conocida como “Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico” de por sí no será causa para que un Tribunal competente declare la nulidad de cualquier contrato o negocio jurídico legalmente válido. No obstante, ninguna prestación o contraprestación objeto de un contrato podrá exigirse hasta *219tanto se haya dado cumplimiento a lo dispuesto en el Artículo 1 de esta Ley.
(e) En todo contrato sujeto a registro conforme el Artículo 1 de esta Ley se consignará en forma clara y conspicua un aviso que leerá como sigue: “Ninguna prestación o contraprestación objeto de este contrato podrá exigirse hasta tanto el mismo se haya presentado para registro en la Oficina del Contralor a tenor con lo dispuesto en la Ley Núm. 18 de 30 de octubre de 1975, según enmendada.” (Énfasis suplido.) Ley Núm. 127 de 31 de mayo de 2004.
Asimismo, en el Art. 2 de la citada Ley Núm. 127 (2004 Leyes de Puerto Rico 592), se dispuso que la ley comenza-ría a regir inmediatamente luego de su aprobación y que aplicaría a todo contrato gubernamental o municipal otor-gado en o antes de aprobada la ley.
Como vemos, las enmiendas antes mencionadas tienen el efecto de variar de forma radical la normativa desarrollada por este Tribunal en torno a los contratos municipales. Según se dispone expresamente en la referida Ley Núm. 127, a partir de su aprobación, los tribunales no podrán decretar la nulidad de un contrato municipal por el solo hecho de que éste no haya sido registrado ni remitido a la Oficina del Contralor. La única salvedad que se hace en estos casos es a los efectos de que los contratantes no podrán exigir ninguna de las prestaciones o contraprestaciones objeto del contrato hasta tanto éste haya sido registrado y remitido al Contralor, tal y como exige el Art. 8.016 de la Ley de Municipios Autónomos, ante, y la Ley Núm. 18, según enmendada, ante.
Es importante recalcar que las enmiendas antes discu-tidas no tienen el efecto de alterar la política pública esta-blecida en nuestro ordenamiento jurídico a los efectos de que la buena administración de un gobierno conlleva el realizar sus funciones como comprador con la mayor efica-cia a los fines de proteger los intereses y el dinero del pueblo. Ello responde al gran interés del Estado en promo-ver una sana y recta administración pública, previniendo *220el despilfarro, la corrupción y el amiguismo en la contrata-ción gubernamental.(8)
En vista de lo anterior, recalcamos la importancia del registro y la remisión a la Oficina del Contralor de los con-tratos municipales e instamos a las partes a dar cumpli-miento inmediato a dichos requisitos a los fines de asegu-rar que este mecanismo de cotejo cumpla con su propósito principal: evitar el favoritismo, la corrupción, el dispendio, la prevaricación, la extravagancia, el descuido y los riesgos de incumplimiento en la administración pública.
Como expresáramos anteriormente, el contrato de ser-vicios profesionales suscrito entre el Sr. Ismael Lugo Ortiz y el Municipio no fue registrado ni remitido a la Oficina del Contralor, tal y como lo exigen expresamente los citados Art. 8.016 de la Ley de Municipios Autónomos y Art. 1 de la Ley Núm. 18. Tal y como señaláramos anteriormente, pre-vio a la aprobación de la Ley Núm. 127, ante, el no registrar o remitir copia de un contrato municipal a la Oficina del Contralor eran causas suficientes para que un tribunal decretara la nulidad del acuerdo pactado. Sin embargo, luego de aprobada la mencionada pieza legislativa, el in-cumplimiento con estos requisitos no tiene el efecto de anu-lar el contrato en controversia, aunque impide que puedan exigirse las prestaciones pactadas hasta tanto el contrato haya sido registrado y remitido a la Oficina del Contralor.
En cuanto al planteamiento presentado por el Munici-pio, a los efectos de que Lugo Ortiz no cumplió con su obli-gación contractual de proveer asistencia técnica adecuada para la aprobación de la propuesta C.O.P.S. Universal Hiring Program, basta con señalar que el Municipio no ha *221demostrado ante nos que al emitir su dictamen el juez de primera instancia hubiese incurrido en pasión, prejuicio o error manifiesto.
A esos efectos, debemos recordar la norma de deferencia que deben tener los foros apelativos en cuanto a las determinaciones de hecho y la apreciación de la prueba que realiza un tribunal de instancia. En ausencia de pasión, prejuicio, error manifiesto o parcialidad, este Tribunal no intervendrá con las determinaciones de hecho y la apreciación de la prueba que realizan los foros de instancia. Trinidad v. Chade, 153 D.P.R. 280 (2001); Argüello v. Argüello, 155 D.P.R. 62 (2001).
En el caso de autos, el tribunal sentenciador, luego de evaluar la prueba desfilada, entendió que el señor Lugo Ortiz cumplió con su obligación contractual de proveer la asistencia técnica requerida por el Municipio. Asimismo, concluyó que las gestiones realizadas por el Municipio, a los fines de informarle a Lugo Ortiz sobre el documento requerido por el Departamento de Justicia federal, fueron insuficientes y que éste hubiese sometido el documento —sin mayor dificultad— de haber sido notificado sobre la necesidad de éste. No habiéndose demostrado que el tribunal sentenciador actuó con prejuicio, pasión o parcialidad, o que cometió error manifiesto, no vemos razón alguna para intervenir con sus determinaciones.
H-1 H-1
En mérito de lo anteriormente expuesto, y aunque por fundamentos distintos, procede confirmar la sentencia emi-tida por el Tribunal de Apelaciones, confirmatoria de la emitida por el Tribunal de Primera Instancia. En tal vir-tud, y considerando que el contrato aquí en controversia nunca fue registrado ni remitido a la Oficina del Contralor, procede ordenarle al Municipio que cumpla con tales requi-*222sitos a los fines de que el Sr. Ismael Lugo Ortiz pueda exigir el pago pactado.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 Mediante esta propuesta, se solicitaron fondos federales para cubrir el se-tenta y cinco por ciento de los salarios y beneficios marginales de veinticinco policías a ser reclutados por el Municipio de Guayama (Municipio).


 A excepción de ese documento, la propuesta sometida estaba correcta y conte-nía la información necesaria para su tramitación.


8) El señor López Miranda no devengó honorarios por los servicios prestados relacionados con la propuesta.


 Alegó, además, que al presentar una propuesta inadecuada e incompleta, el señor Lugo Ortiz incumplió con una de las obligaciones esenciales del contrato de servicios, por lo que el Municipio podía resolver unilateralmente la obligación contraída.


 A tenor con lo dispuesto en la ley, no será necesario enviarle al Contralor una copia de los contratos siguientes:
(1) De servicios personales de naturaleza esporádica, por un término menor de seis meses, no prorrogable, y un costo menor de dos mil dólares.
(2) De servicios personales de naturaleza profesional por un término de un año o menos, no prorrogable, y cuyos servicios no constituyan un puesto o empleo y su costo no exceda de cinco mil dólares.
(3) Para obras con un costo que no exceda de dos mil dólares.
(4) Los que se otorguen mediante subasta pública con excepción de aquellas relacionadas con proyectos u obras de construcción.
(5) De servicios profesionales de médicos y profesionales de la salud otorgados por entidades gubernamentales, cuyo objetivo principal sea brindar servicios médicos.
(6) Cualquier otro tipo de contrato que el Contralor por reglamentación al efecto determine que no le sea enviado.


 Esta ley acogió la tesis expuesta en Mun. de Ponce v. A.C. et al., 153 D.P.R. 1 (2000) —y abandonada por este Tribunal en sus subsiguientes pronunciamientos— a los efectos de que la consecuencia del incumplimiento de los requisitos de registro y remisión del contrato municipal no es la nulidad que establece el Art. 8.016 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico, 21 L.P.R.A. sec. 4366, sino lo dispuesto en el Art. 8.004, el cual establece que “[n]o se autorizará desembolso alguno relacionado con contratos sin la constancia de haberse enviado el contrato a la Oficina del Contralor de Puerto Rico ...”. 21 L.P.R.A. sec. 4354.


 Además, se añadió el inciso (c)(5) y se reenumeró el inciso anterior como (c)(6).


 Fernández Gutiérrez v. Municipio San Juan, ante, pág. 829; Hatton v. Mun. de Ponce, ante, pág. 1006; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R 37, 54 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987).